ON PETITION POR REHEARING.
AILSHIE, J. —
The respondents have filed their petition for a rehearing in this case, in which they urgently insist that the court has not given that clause of the .contract discussed in the original opinion a proper interpretation and construction. The question most seriously urged is that the meaning given to the words “hereafter accruing” is not approved by the leading and recognized lexicographers, nor has it received judicial sanction where the same has come under the consideration of the courts. The sentence which has caused so much discussion and controversy in this case is quoted in the original opinion, and is as follows: “Now, therefore, these presents are to witness that first parties shall, with said property, complete and finish said grading contract according to the terms thereof and shall collect from said Faris & Kesl all compensation therefor hereafter accruing, and shall apply said compensation so collected as follows .”
We shall analyze this sentence briefly for the purpose of ascertaining, if possible, the literal meaning thereof within the usually accepted definitions of the language employed. “Therefor,” as used immediately following the word “compensation,” evidently refers back to the expression, “complete and finish said grading contract,” and must necessarily mean that Ercanbraek & Company shall have all compensation for “completing and finishing said grading contract.” The word “hereafter” means, “after this time; in future time.” The word “accrue,” when used as a verb, is defined by the 1904 edition of Webster’s International Dictionary as meaning, “to increase; to augment.” The Century Dictionary defines it, “to grow; increase; augment.” Soule, in the 1902 edition of his Dictionary of English Synonyms, gives the word “accrue,” when used as a verb, as synonymous with “result, proceed, come, arise, issue, follow, flow, ensue, be added, be derived, be gained, be got, come in, accumulate.” Black, in his Law Dictionary, defines the word “accruing” as meaning, “Inchoate, in process of maturing. That which will or may at a future time, ripen into a vested right, an available demand, or an existing cause of action.” In 1 *590Cyclopedia, 503, “accrue” is defined as meaning, “To arise; to grow to or to be added to; to occur.” See, also, 1 American and English Encyclopedia of Law, 479; 1 Words and Phrases Judicially Defined, 101.
It will be seen from the foregoing definitions that the current and accepted meaning of the word “accruing” would be “resulting, arising, or augmenting.” While the word when used in the participial form — “accruing”—means something taking place in the present and at the very time the word is used, in this instance the contracting parties limited its operation, upon this contract, in modifying it by the word “hereafter,” an adverb of time, thereby restricting the compensation to be collected to that alone “accruing” after the execution of the contract. Therefore, the “accruing compensation” which respondents might recovér under this contract is that only which began “resulting or arising” after the execution of the contract.
The ten per cent which was withheld from time to time on the contract was constantly accumulating, and at the end of each month after the estimates were made by the engineer, that amount had been earned as fully and completely as had the ninety per cent which was payable, but was retained as a security for the completion of the contract. It is fair under the definition of this word to say that this ten per cent which was being retained was a constantly “accruing” indebtedness, which would finally “accrue” upon the completion of the contract. Yet, as before stated, Ercanbraek & Company’s right of recovery of such compensation was limited to that “accruing” in the future and impliedly denied to that which had been “accruing” up to the date of the contract.
A somewhat similar judicial view has been taken of this word in the following authorities: Gross v. Partenheimer, 159 Pa. St. 556, 28 Atl. 370; Emerson v. Steamboat Shawans City, 10 Wis. 433; Strasser v. Staats, 35 N. Y. St. Rep. 789, 13 N. Y. Supp. 167; Richards v. Bellingham Bay Land Co., 54 Fed. 209, 4 C. C. A. 290.
Respondents in their petition for rehearing complain of the failure on the part of the court to consider their objection to the right of appellants to defend in this action on the grounds *591that appellants do not claim the money sued for themselves, but allege that it is owing to D. W. Catts & Sons & Co., or their assigns. There is no merit in this contention, for the reason that it was incumbent upon the plaintiffs to recover upon the strength of their own cause of action, and unless they are able to show that the defendants are indebted to them they cannot recover, and it makes no difference how much the appellants may be indebted to other persons for this service.
Petitioners also call our attention to the fact that they should not be held for the entire costs, since they were entitled to recover some judgment in the lower court upon any theory of the case. This appears to be true, but it did not lessen the necessity for the defendants appealing in order to correct the error committed against them by the trial court . in instructing the jury that the plaintiffs were entitled to recover the ten per cent retained as well for the work done by D. W. Catts & Sons & Co., as by the appellants. The question raised by respondents as to costs might, and probably will, appeal to the trial judge upon a further hearing in this ease in taxing costs, but here we only award the cost of the appeal, and with the costs of the lower court we have nothing to do on this appeal.
For the foregoing reasons the petition will be denied.
Stockslager, C. J., and Sullivan, J., concur.